UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6478



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES CLINTON PATTERSON, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, District
Judge. (CR-01-301; CA-03-232-1)


Submitted:   May 27, 2004                   Decided:   June 4, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


James Clinton Patterson, Jr., Appellant Pro Se. Steven Hale Levin,
OFFICE OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina,
for Appellee


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

               James    Clinton   Patterson,      Jr.,     seeks   to   appeal   the

district court’s order denying relief on his motion filed under 28

U.S.C. § 2255 (2000).          The order is not appealable unless a circuit

justice or judge issues a certificate of appealability.                   28 U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).           A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).               We have independently reviewed the

record and conclude that Patterson has not made the requisite

showing.       Accordingly, we deny a certificate of appealability and

dismiss the appeal.            We dispense with oral argument because the

facts    and    legal    contentions     are    adequately     presented    in   the

materials      before    the    court    and    argument    would   not    aid   the

decisional process.



                                                                          DISMISSED




                                        - 2 -